Citation Nr: 1809386	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-06 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations (SHA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to April 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

During the pendency of the appeal, the Veteran requested a hearing before a Veterans Law Judge.  See, e.g., VA Form 9 (May 2014).  However, in December 2017 and January 2018 correspondence, the Veteran's wife indicated that the Veteran wished to withdraw his hearing request due to the severity of his dementia.  Therefore, his hearing request has been withdrawn, and the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2017).

The Board notes the Veteran initially filed claims of entitlement to a certificate of eligibility for financial assistance in acquiring a specially adapted housing grant (SAH) or a special housing adaptation grant (SHA).  These matters were adjudicated in August and September 2011 rating decisions, respectively, and the RO issued a Statement of the Case in March 2014 as to both claims.  However, on his May 2014 VA Form 9, the Veteran specifically restricted his appeal to entitlement to the SHA grant.  As such, the Board will address only that claim in the analysis below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

The Veteran does not have a service-connected disability resulting in anatomical loss or loss of use of both hands, or a disability due to blindness in both eyes, burns, or inhalational injuries.



CONCLUSION OF LAW

The criteria for entitlement to SHA are not met.  38 U.S.C. §§ 2101, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.809a, 4.63, 4.71a (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a certificate of eligibility for financial assistance in acquiring a special housing adaptation grant.  

Entitlement to SHA requires that a Veteran be found (1) permanently and totally disabled by a service-connected disability or (2) the disability is due to blindness in both eyes.  As to subsection (b)(1), the qualifying disability must be one of the following enumerated conditions:

i) Includes the anatomical loss or loss of use of both hands; 
ii) is due to deep partial thickness burns that have result in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; 
iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion or one or more extremities or the trunk; or,
iv) is due to residuals of an inhalational injury (including, but not limited to, such as pulmonary fibrosis, asthma, or chronic obstructive pulmonary disease).

See 38 C.F.R. § 3.809 a(b)(1).  As to subsection (b)(2) of 38 C.F.R.§ 3.809a, the disability:

i) is due to blindness in both eyes having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the Veteran does not have any currently service-connected disabilities involving his upper extremities, specifically his hands.  Further, while the Veteran is currently service connected for enucleation of the right eye, and is in receipt of special monthly compensation pursuant to 38 U.S.C. § 1114, subsection (k) and 38 CFR § 3.350(a) for anatomical loss of one eye, this disability only applies to the right eye, not both, as is required by the regulations for a qualifying disability.  The Veteran does not have a respiratory condition which is service-connected, nor has he sustained any serious burns related to service. 

While the Veteran does have disabilities of the lower extremities, and they are of a severity to necessitate the regular use of a brace and a wheelchair, these disabilities pertain to the regulations governing specially adapted housing (SAH), which is not currently on appeal.  The Board does not wish to diminish the severity of the Veteran's disabilities that he sustained in service to this Country; however, the regulations that govern eligibility for grants of SHA are clear in what is a qualifying disability.  Regrettably, the Veteran's disabilities do not fall within the confines of the regulation, 38 C.F.R. §3. 809 a(b), and, as such, entitlement to SHA is not warranted.

ORDER

Entitlement to a certificate of eligibility for assistance in acquiring necessary SHA is denied.








____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


